In a medical malpractice action, plaintiff appeals from an order of the Supreme Court, Nassau County (Young, J.), dated March 4, 1981, which denied his motion to strike certain interrogatories. Order affirmed, with $50 costs and disbursements. Plaintiff’s time to answer is extended until 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. Plaintiff has failed to show that any privileged information has been requested, or that there is any other legitimate basis on which to object to the interrogatories. The court notes, nevertheless, that defendant’s interrogatories are in a form that includes multiple requests for the same information and requests for information inapplicable to the instant case. We look with disfavor upon such papers that are prepared from general forms and are not tailored to the specific litigation at bar. They can create an unnecessary nuisance to an adversary, and, when reviewed by a court, an annoying waste of time. Such practice should be avoided. Lazer, J. P., Mangano, Gibbons and Gulotta, JJ., concur.